DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0217548 to Yang et al. (Yang hereinafter) in view of US PGPub 2010/0123418 to Itoh et al. (Itoh).
Regarding claim 1, Yang teaches a motor drive control device (100), comprising: a control circuit (108) configured to output a drive control signal (via 114) for controlling drive of a motor (106) of a fan (104); and a motor drive circuit (120) configured to drive the motor, based on the drive control signal output from the control circuit, wherein the control circuit includes a storage unit (116) configured to store correspondence information indicating a relationship between a rotation speed (N) and a torque (T) of the motor when the fan supplies a predetermined air volume (Q, see paragraph 32), a target torque determination unit (described within 200) configured to determine a target torque from the rotation speed of the motor by using the correspondence information corresponding to a specified target air volume (paragraphs 32 and 45), a torque acquisition unit (208) configured to acquire a torque value (T) of the motor, a target rotation speed determination unit (described within 200) configured to determine a target rotation speed (N) of the motor, the target rotation speed being a speed determined such that a difference between the target torque and the torque value acquired by the torque acquisition unit is reduced (via 200), and a drive control signal generation unit (described within 200) configured to generate the drive control signal, based on the target rotation speed.  Yang also teaches that torque may be determined by any suitable method (paragraph 42) and that the motor (106) may be controlled by PWM signal (paragraph 39).  Yang does not teach the use of coils in three phases, or calculation of d and q-axis current so as to output a PWM signal.  Itoh teaches another motor control apparatus generally, and particularly teaches that a three phase motor (M1) may be provided with PWM current (paragraph 64) and that q-axis current is averaged (paragraph 120) to estimate torque (paragraph 13).  Itoh teaches that this improves control responsiveness and stability (paragraph 12).  Therefore, it would have been obvious to one of ordinary skill in the art to use the control apparatus and motor of Itoh in the fan of Yang in order to provide responsive and stable control.  
Regarding claim 2, Yang teaches a function expressing a relationship between rotation speed and torque of the motor and stores the function for each of command values for a plurality of air volumes specifiable in the fan (paragraphs 32 and 41).
Regarding claim 5, Yang further teaches a fan unit comprising an impeller (of 104, see paragraph 4: “backward-curved blowers”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Itoh as applied to claim 1 above and further in view of KR 930017275 to Lee (Lee, copy and machine translation provided on 17 August 2022).
Regarding claim 4, Yang teaches control loops generally (e.g. Fig. 4), but does not specifically embody a proportional-integral (PI) calculation.  Lee teaches that such a calculation may be used to control a motor (see e.g. claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art to embody the control loops of Yang as PI loops in order to control the motor thereof stably and reliably.
Response to Arguments
Applicant’s arguments, see page 4, filed 1 November 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Itoh, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 December 2022